DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 12, 2021 has been entered.
 
This action is in response to the papers filed August 12, 2021.  Currently, claims 22-25 are pending.  All arguments have been thoroughly reviewed but are deemed non-persuasive for the reasons which follow. 
Any objections and rejections not reiterated below are hereby withdrawn.
	

Election/Restrictions
Applicant's election without traverse of Group 1, Claims 16, 11-13 in the paper filed September 28, 2020 is acknowledged.
	The requirement is still deemed proper and is therefore made FINAL.

Priority
This application is a 371 of PCT/CN2017/080102, filed April 11, 2017 and claims foreign priority to CHINA 201610225668, filed April 12, 2016.
It is noted that a translation of the foreign document has not been received.  

Drawings
The drawings are acceptable. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 22-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
	35 U.S.C. § 101 requires that to be patent-eligible, an invention (1) must be directed to one of the four statutory categories, and (2) must not be wholly directed to subject matter encompassing a judicially recognized exception. M.P.E.P. § 2106. Regarding judicial exceptions, “[p]henomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U.S. 63, 67 (1972); see also M.P.E.P. § 2106, part II. 


Question 1
The claimed invention is directed to a process that involves a natural principle and a judicial exception.
	
	Question 2A	
The claims are taken to be directed to an abstract idea, a law of nature and a natural phenomenon.  
Claims 22-25 are directed to “determining the average DNA methylation level or the chromosome pattern based on the DNA methylation data”, “selecting a blastocyst if it has euploidy chromosomes based on the average methylation level or the chromosome pattern based on the DNA methylation data”.   The implanting step is only required conditionally ‘if” the blastocyst is determined to have euploidy chromosomes. 
Claims 22-25 are directed to a process that involves the judicial exceptions of an abstract idea (i.e. the abstract steps of “determining the average DNA methylation level or the chromosome pattern based on the DNA methylation data” and “selecting the blastocyst for use in implantation”) and a law of nature/natural phenomenon (i.e. the natural correlation between methylation levels and a blastocyst for implantation).  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons that follow.  
abstract process.  The steps of determining are mental process that may be performed in the human mind and include mere observation from a database or a report.  The claims do not require performing any particular assay.  Instead the determining step is a mental process that may be performed in the human mind.  Further the selection step based upon the determination is a mental process that merely requires the user to form an opinion.  Thus, the claims are directed to abstract ideas.  
	
The claims further require a correlation that preexists in the human is an unpatentable phenomenon.  The association between methylation states and blastocysts for use in implantation is a law of nature/natural phenomenon.  

Question 2A prong 2
The exception is not integrated into a practical application of the exception.  The claims does not recite any additional elements that integrate the exception into a practical application of the exception.  While the claim recites an implanting step, the implanting step is only required conditionally ‘if” the blastocyst is determined to have euploidy chromosomes. Thus, the claim is “directed to” the exception. 
If the claim were clarified to require the implantation step, the implantation step would be deemed an additional element in the claim that integrates the expectation in to a practical application.  

Accordingly, the claims are directed to judicial exceptions.

Question 2B
The second step of Alice involves determining whether the remaining elements, either in isolation or combination with the other non patent ineligible elements, are sufficient to “’transform the nature of the claim’ into a patent eligible application” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297). 
The claims are not sufficiently defined to provide a method which is significantly more from a statement of a natural principle for at least these reasons:
	
	The steps which are set forth in the claims must be taken or used by others to apply the disclosed law of nature, and they encompass using any of a variety of well-understood techniques in the prior art for detection.  The claims are set forth at a high level of generality such that all methods for determining of the natural products are encompassed. The methylation detection steps are insufficient to make the claims patent eligible.  
The chromosome copy number analysis is a mere data gathering step that amounts to extra solution activity to the judicial exception.  It merely tells the users of the method to determine the methylation of a sample without further specification as to how the sample should be analyzed.   The claim does not recite a new, innovative method for such determination.  The methylation detection essentially tells users to determine the methylation through whatever known processes they wish to use.  
For these reasons the claims are rejected under section 101 as being directed to non-statutory subject matter. 
Response to Arguments
	The response traverses the rejection.  The response asserts the newly added claims recite an implantation step.  This argument has been reviewed but is not persuasive.  The language of new Claim 22 provides implanting is optional and only required “if” the blastocyst has euploidy chromosomes.  Thus for the reasons above and those already of record, the rejection is maintained.

Claim Rejections - 35 USC § 112-Scope of Enablement

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for determining the global methylation patterns of biopsied trophectoderm cells does not reasonably provide enablement for selecting a blastocyst with euploidy chromosomes based on the average methylation level or the chromosome pattern based on the DNA methylation data.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,

“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”

	The nature of the invention and breadth of claims
The claims are drawn to methods of selecting and implanting blastocysts by selecting a blastocyst with euploidy chromosomes based on the average methylation level or the chromosome pattern based on the DNA methylation data.
The invention is in a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.”  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  

	The unpredictability of the art and the state of the prior art
	The art teaches trisomy, monosomy and euploidy blastocysts do not display different methylation levels or chromosome levels based on methylation data. 
	McCallie et al. (PLOS, Vol. 11, No. 7, e0159507, pages 1-14, July 19, 2016) teaches analysis of epigenetic marks are associated with chromosomal aneuploidy in human blastocysts (abstract).  The trophectoderm biopsies included aneuploidies such as trisomies 7, 11, 15, and 22.  McCallie teaches that the beta value (average methylation) of chromosome 11 in trisomy 11 blastocysts was 0.21 and the beta value of chromosome 11 in control blastocysts was 0.22.  Thus, there was not difference between trisomy and control blastocysts.  Table 3 illustrates that the average 
	Li et al. (J. of Genetics and Genomics, Vol. 44, pages 475-481, 2017) teaches analysis of global methylation levels of high-quality blastocysts and low-quality blastocysts.  It is noted that high and low quality is not necessarily euploidy blastocysts.  This post filing date article is applicants own work and shares Figure 1B with the instant specification to illustrates numerous B* and C* blastocytes are within the standard identified.  Thus, merely implanting any blastocyte found to be within the standard would not provide euploid blastocysts.  In fact Table 1 illustrates the aneuploidy for each of the embryos and the AA, B* and C* are not euploid.  

	Guidance in the Specification.
	The specification provides no evidence that the skilled artisan could determining the average DNA methylation in biopsied trophectoderm cells or the chromosome pattern of the human blastocyst based on the DNA methylation data to select a blastocyst having euploidy chromosomes.  
	The specification analyzes different grades of blastocysts , namely AA, AB, BB, BC and CC graded blastocysts for the average DNA methylation (see page 20, Example 3).  The specification teaches the average DNA methylation level of AA grade blastocysts was 0.3+/1 0.02.  The specification and Figure 1 illustrates that 1/5 AA embryos was outside this region while 6/7 C* embryos was outside the standard.  
The specification teaches that the rate of blastocysts meeting the standard in AA, B* and C* grade embryos was 80%, 50% and 14% respectively (see Figure 7, Example 3).  	The specification teaches that whole-genome methylation sequencing data of blastocyst after alignment was performed (Example 5, page 21).  The specification 
The guidance provided by the specification amounts to an invitation for the skilled artisan to try and follow the disclosed instructions to make and use the claimed invention.   

	Quantity of Experimentation
	The quantity of experimentation in this area is extremely large since there is significant number of parameters which would have to be studied 
	The claims are broadly directed to determining the average DNA methylation level for determining whether a blastocyst is euploidy.  The specification teaches 50% of B* and 14% of C* graded embryos were within the identified standard methylation levels.  It is clear that 50% of the B* embryos would be identified for implantation but there is no evidence that B* embryos are euploid as required by the claim.  
The claims are directed to determining euploidy of blastocysts based on the DNA methylation data.  However, the specification teaches that whole-genome methylation sequencing data of blastocyst after alignment was performed (Example 5, page 21).  The specification teaches 17/36 embryos had chromosomal abnormality, and those embryos were not suitable for implantation.  The specification does not appear to provide any corresponding information about methylation data and euploidy.  McCallie concludes that the results revealed a similar hypomethylation state independent of the blastocysts’ chromosome constitution (monosomy, trisomy or diploid)(page 7).  Moreover, Applicant’s own post filing date work illustrates the blastocytes in the AA category are not euploid.  Thus, it is unpredictable how the skilled artisan would be able to determine which blastocysts are euploid as required by the claims.  


	Level of Skill in the Art
	The level of skill in the art is deemed to be high.

	Conclusion
  	Thus given the broad claims in an art whose nature is identified as unpredictable, the unpredictability of that art, the large quantity  of research required to define these unpredictable variables, the lack of guidance provided in the specification, the absence of a working example and the negative teachings in the prior art balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claim as broadly written.

Claim Rejections - 35 USC § 112- Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 22-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims   22-25 are indefinite over the recitation “the biopsied trophectoderm cells”. The biopsied trophectoderm cells lacks proper antecedent basis.  The claim does not provide biopsying trophectoderm cells.  Thus, the term lacks proper antecedent basis.  
Claims 22-23, 25 recites “the chromosome pattern of the human blastocyst based on the DNA methylation data”.  It is unclear whether the claim requires determining the chromosome pattern or whether the claim determines the methylation data and somehow infers chromosome pattern.  “The DNA methylation data” lacks proper antecedent basis because it is unclear what DNA methylation data is being referred to.  Claim 22 further requires that a blastocyst is selected if it has euploidy chromosomes however it is unclear how average DNA methylation level allows for determining the blastocyst has euploidy chromosomes.  Clarification is require.  
Claims 22-25 require implanting the human blastocyst selected in step (b) into the human subject.  Step b provides for selecting only IF it has euploidy chromosomes.  Thus, step b does not provide a selection step if the chromosomes are not euploidy and thus in turn it is not clear what blastocyst is selected to implant.  It is unclear whether a blastocyst is implanted if no euploidy chromosomes are determined.  Clarification is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 22-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated McCallie et al. (PLOS, Vol. 11, No. 7, e0159507, pages 1-14, July 19, 2016).
McCallie teaches determining the average DNA methylation level in biopsied trophectoderm cells of a human blastocyst.  The steps of selection and implanting are conditional on determining the blastocyst is euploidy.  The conditional steps are not required for blastocysts that are not euploidy.  
Claim 23 is further directed to a conditional limitation that is not required. 
Thus, McCallie teaches all of the required limitations of the instant claims.  

Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANINE ANNE GOLDBERG whose telephone number is (571)272-0743.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        December 8, 2021